GIEGERICH, J.
This ause was marked off the City Court day calendar by consent on April 6, 1907 but the plaintiff’s counsel did not move to have it restored to the day calendar until January, 1907. As the affidavit did not state any reason for the delay, the motion was denied. While such disposition of the motion was warranted, I think, in view of the fact that the absoiute denial of the motion has the effect of depriTing the plaintiff of his right of trial, leave to renew should have been given on additional papers showing reason for the delay in attemptfng to move thl case for trial. The order should therefore be modified, as indicated, without costs- A11 concur-